Case 18-22636-TPA   Doc 81   Filed 11/29/18 Entered 11/29/18 15:29:07   FILED
                                                                        Desc Main
                             Document     Page 1 of 1                   11/29/18 2:36 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                                                                        COURT - :'3$
